Opinion by
Judge Hardin :
The order changing the venue became void at the expiration of ten days, by the failure of both parties to pay the expenses of the removal. Act March 5, 1860, Sec. 11. But if this were not so, the appellants admitted the jurisdiction of the court by taking steps in the case after the order was made.
The only other question in the case is whether or not the action was barred by limitation. We can not see how the statute could have begun to run in favor of Farns before he' collected the money of Harford, which was less than five years before the institution of the suit, even without deducting the time within which his administration could not be sued.

Rodman, for appellant.


Drane, for appellee.

In our opinion the action was no't barred by limitation, and the judgment, which is sustained by the evidence, is, therefore, affirmed.
Judge Pryor not sitting.